Case 4:19-cv-00415-ALM Document 64 Filed 06/01/20 Page 1 of 4 PageID #: 1990



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


UNITED STATES OF AMERICA,                      )
          Plaintiff,                           )
                                               )       Case No. 4:19-cv-00415
v.                                             )
                                               )       Filed Electronically
ALEXANDRU BITTNER,                             )
         Defendant.                            )


         AGREED MOTION TO MOVE THE JUNE 4, 2020 HEARING AND FOR
                MODIFICATION OF THE SCHEDULING ORDER

        Defendant, Alexandru Bittner and Plaintiff the United States of America (collectively, the

“Parties”), by their undersigned counsel, respectfully move the Court to move the June 4, 2020

hearing on the Parties’ respective Motions for Partial Summary Judgement and extend the

remaining deadlines in the Scheduling Order by 30 days and in support thereof, states as follows:


        1.       On May 11, 2020 this Court set the Parties’ respective Motions for Partial

Summary Judgment (Dkt. 28 & 29) for hearing on June 4, 2020 at the Paul Brown United States

Courtroom in Sherman, Texas. (Dkt. #60).

        2.       The Parties wish to move the hearing to the last week in June 2020.

        3.       The Parties respective counsel spoke chambers on May 28, 2020 and were

informed that a Zoom, or similar video conference software, was not available for this hearing.

As a result, and because of the complexity of the issues involved, the Parties would like to

appear in person.

        4.       However, due to COVID-19 appearing in person at this time is problematic.

Defendant’s lead counsel is over 70, and, therefore, in the high-risk group to contract the virus

and is located in San Antonio. Defendant’s counsel desires to participate in person at the hearing

                                                   1
Legal\B6544\A63010\4839-0409-1070.v1-5/29/20
Case 4:19-cv-00415-ALM Document 64 Filed 06/01/20 Page 2 of 4 PageID #: 1991



but would like to avoid extended travel at this time and believes delaying the hearing ensures his

safety.

          5.      In addition, because the resolution of the Parties’ respective motions is important

to resolution of the entire case the Parties also request that this Court extend the remaining

deadlines in the Scheduling Order (Dkt. #9) by 30 days. The remaining deadlines would be as

follows (where a date fell on the weekend, it was moved to a weekday):

               a. Notice of intent to offer certified records-July 20, 2020.

               b. Counsel and unrepresented parties are each responsible for contacting opposing

                  counsel and unrepresented parties to determined how they will prepare the Joint

                  Final Pretrial Order and Joint Proposed Jury Instructions and Verdict Form (or

                  proposed Findings of Fact and Conclusions of Law in non-jury cases)-July 20.

                  2020.

               c. Video Deposition Designations due-July 31, 2020

               d. Responses to motions in limine due-August 16, 2020

               e. File objections to witnesses deposition extracts, and exhibits, listed in pre-trial

                  order-August 16, 2020

               f. Final Pretrial Conference-August 31, 2020

          6.      The request is not made for delay but to allow all Parties to safely travel and

participate in person at the hearing.


          WHEREFORE, the Parties respectfully requests the Court to grant this Motion.


    Dated: June 1, 2020                                   Respectfully submitted,


                                                          By: /s/ Farley P. Katz
                                                          FARLEY P. KATZ, LEAD ATTORNEY

                                                     2
Legal\B6544\A63010\4839-0409-1070.v1-5/29/20
Case 4:19-cv-00415-ALM Document 64 Filed 06/01/20 Page 3 of 4 PageID #: 1992



                                                   State Bar No. 11108790
                                                   FKatz@clarkhill.com
                                                   RACHAEL RUBENSTEIN
                                                   State Bar No. 24073919
                                                   RRubenstein@clarkhill.com
                                                   FORREST M. “TEO” SEGER III
                                                   State Bar No. 24070587
                                                   TSeger@clarkhill.com

                                                   CLARK HILL STRASBURGER
                                                   2301 Broadway Street
                                                   San Antonio, Texas 78215
                                                   210-250-6006 Ph.
                                                   210-258-2714 Fax

                                                   ATTORNEYS FOR DEFENDANT


                                                   RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General

                                                    /s/ Herbert W. Linder
                                                   HERBERT W. LINDER
                                                   Ohio Bar No. 0065446
                                                   Attorneys, Tax Division
                                                   U.S. Department of Justice
                                                   717 N. Harwood St., Suite 400
                                                   Dallas, Texas 75201
                                                   Phone: (214) 880-9754/2432
                                                   Fax (214) 880-9741
                                                   herbert.w.linder@usdoj.gov

                                                   ATTORNEYS FOR UNITED STATES




                                               3
Legal\B6544\A63010\4839-0409-1070.v1-5/29/20
Case 4:19-cv-00415-ALM Document 64 Filed 06/01/20 Page 4 of 4 PageID #: 1993




                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 29, 2020, a true and correct copy of the
foregoing was electronically filed with the Clerk of Court using the CM/ECF system, which will
send notification of such filing to the following:

                 Herbert W. Linder
                 Attorney, Tax Division
                 United States Department of Justice
                 717 N. Harwood, Suite 400
                 Dallas, Texas 75201
                 Herbert.W.Linder@usdoj.gov
                 Attorney for Plaintiff,
                 United States

                                                       /s/Rachael Rubenstein
                                                       RACHAEL RUBENSTEIN




                                                 4
Legal\B6544\A63010\4839-0409-1070.v1-5/29/20
